DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (7/12/22 Remarks: page 7, line 11 – page 14, line 19) have been fully considered but they are not persuasive.
Applicant argues (7/12/22 Remarks: page 7, line 18 – page 8, line 20) that the present invention has a calibration center which is “the one only calibration datum point”. Applicant further argues (7/12/22 Remarks: page 8, line 21 – page 10, line 23) that Beric fails to disclose a calibration datum point such that the distance between the calibration datum point and reference points is calculated.
However, upon further review of Beric and mapping of the claims as currently amended to the teachings of Beric (see below), it is noted that Beric describes the determining of ratios from a distortion center 614 (Beric paragraphs 0055-0056 & 0069-0072 and Figures 6 & 10A, determine radius (defined from distortion center point 614) and radius ratios). The distortion center 614 corresponds to the calibration data point.
Applicant argues (7/12/22 Remarks: page 10, line 24 – page 14, line 6) that Beric discloses calibration using a set of reference points and does not disclose a calibration datum point.
As noted above, Beric describes the determining of ratios from a distortion center 614 (i.e. calibration data point).
With respect to claims 2 & 6-8, Applicant argues (7/12/22 Remarks: page 14, lines 9-10) that claims 2 & 6-8 are allowable because of their dependence from claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
With respect to claim 11, Applicant argues (7/12/22 Remarks: page 14, lines 11-17) that claim 11 is allowable because it recites features substantially similar to those of claim 1 and is allowable for the same reasons.
Applicant’s arguments with respect to claim 1 are addressed above.
With respect to claims 12-13 & 17-19, Applicant argues (7/12/22 Remarks: page 14, lines 18-19 that claims 12-13 & 17-19 are allowable because of their dependence from claim 11.
Applicant’s arguments with respect to claim 11 are addressed above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6-8, 11-13, & 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the calibration center is the one only calibration data point” (claim 1, lines 8-9 and claim 11, lines 22-23) is unclear as to whether it describes the recited calibration center as the one and only point used in calibration operations or whether it describes the recited calibration center as a unique point distinct from the recited “reference points”. Insofar as the former interpretation is inconsistent with Applicant’s disclosure (which requires the determination of distances between the calibration point and other points to determine image calibration features, e.g. the determination of “calibration distance” as described in the Specification paragraphs 0024 & 0057-0058), Examiner infers that the latter meaning is intended. Applicant is respectfully requested to clarify the language of this recitation.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-8, 11-13, & 17-19 , insofar as they are understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beric (US 20190102868, cited in 3/22/21 Office Action).
Claim 1: A method for correcting a captured image, comprising:
acquiring a first image from a reference target (Beric paragraph 0086, image of an object with known geography) by an image device, wherein the reference target comprises a plurality of reference points and only one calibration datum point (Beric paragraph 0086, image of an object with known geography comprising a grid of squares (which inherently defines points at each grid intersection, any group of which may be read as the reference points); Beric paragraphs 0055-0056 and Figure 6, center point 614 calibration data point), the image device comprises a lens and a sensor (Beric paragraph 0119, digital camera comprising a lens and sensor), the sensor comprises a plurality of pixels (Beric paragraphs 0051 & 0053-0054, image pixels), and the reference target projects an image to the sensor through the lens (Beric paragraph 0051, image captured by camera via lens), wherein the reference target comprises a first pattern and a second pattern intersecting the first pattern (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines intersecting orthogonally in “horizontal” and “vertical” directions), an intersecting position between the first pattern and the second pattern is defined as a calibration center (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines intersecting orthogonally in “horizontal” and “vertical” directions and defining the grid as an “intersecting position” of the set of horizontal lines and the set of vertical lines), and the calibration center is the one only calibration data point (Beric paragraphs 0055-0056 and Figure 6, center point 614 calibration data point);
identifying the reference points on the reference target (Beric paragraph 0071 and Figure 10A, determine image point locations) and the calibration datum point (Beric paragraphs 0071-0072 and Figure 10A, determine radius (defined from distortion center point 614)) in the first image by a controller (Beric paragraph 0073, processor), and calculating out a distance between each of the reference points in the first image and the calibration datum point and an expansion/compression ratio of each of the reference points by the controller (Beric paragraphs 0055-0056 & 0069-0072 and Figures 6 & 10A, determine radius (defined from distortion center point 614) ratio of image point locations);
establishing a position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio of each of the reference points (Beric paragraph 0068 & 0075, look-up table), wherein the expansion/compression ratios of the reference points are calculated along a horizontal direction and/or (Note: This is a recitation in the alternative, readable upon either option) a vertical direction orthogonal to each other (Beric paragraphs 0074 & 0220, calculation in horizontal and vertical directions); and
acquiring a second image from a target by the image device (Beric paragraph 0078 and Figure 10B, receive distorted scene image), and reading pixel data of the second image of a corresponding position on the sensor according to an image pixel queue to form a correction image data (Beric paragraph 0080 and Figure 10B, apply correspondence between image point locations and output pixel grid locations to correct distortion), wherein the corresponding position is acquired by calculation employing the position-ratio relation chart (Beric paragraphs 0074 & 0083-0084 and Figure 10B, application of ratio values to distortion correction);
wherein the image device comprises an optical axial center, in the step of acquiring the first image from the reference target by the image device, the optical axial center coincides with the calibration datum point (Beric paragraphs 0071-0072 and Figure 10A, determine radius (defined from distortion center point 614))
wherein when the step of calculating out the distance between each of the reference points and the calibration datum point in the first image and the expansion/compression ratio of each of the reference points by the controller (Beric paragraphs 0055-0056 & 0069-0072 and Figures 6 & 10A, determine radius (defined from distortion center point 614)), further comprises:
calculating the expansion/compression ratio between the first image and the reference target along a horizontal direction and the expansion/compression ratio between the first image and the reference target along a vertical direction by the controller (Beric paragraphs 0074 & 0220, calculation in horizontal and vertical directions); and
establishing a horizontal direction position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio along the horizontal direction by the controller, and establishing a vertical direction position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio along the vertical direction by the controller (Beric paragraphs 0074 & 0220, obtaining horizontal and vertical correspondence relationships).
Claim 2: The method for correcting a captured image as claimed in claim 1 (see above), wherein the reference target comprises a set of orthogonal scales (Beric paragraph 0086, reference image comprising grid of squares).
Claim 6: The method for correcting a captured image as claimed in claim 1 (see above), wherein the reference target is a checkerboard (Beric paragraph 0086, reference image comprising grid of squares).
Claim 7: The method for correcting a captured image as claimed in claim 1 (see above), wherein the first pattern is a horizontal scale, and the second pattern is a vertical scale (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines at constant spacing in orthogonal “horizontal” and “vertical” directions).
Claim 8: The method for correcting a captured image as claimed in claim 7 (see above), wherein the vertical scale intersects the horizontal scale orthogonally (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines intersecting orthogonally in “horizontal” and “vertical” directions).
Claim 11: An image correction device, comprising:
an image device comprising a lens and a sensor (Beric paragraph 0119, digital camera comprising a lens and sensor), the sensor comprising a plurality of pixels (Beric paragraphs 0051 & 0053-0054, image pixels), and the image device comprising an optical axial center (Beric paragraphs 0071-0072 and Figure 10A, determine radius (defined from distortion center point 614)); and
a controller (Beric paragraphs 0073 & 0132, processor) comprising a calculation unit and a memory unit (Beric paragraph 0132, GDC (geometric distortion correction, Beric paragraph 0113) calculation and memory elements);
wherein when the image device is in a calibration mode, the image device is configured to acquire a reference target to form a first image (Beric paragraph 0086, image of an object with known geography), the reference target comprises a plurality of reference points identified by the controller (Beric paragraph 0071 and Figure 10A, determine image point locations) and only one calibration datum point identified by the controller (Beric paragraphs 0071-0072 and Figure 10A, determine radius (defined from distortion center point 614)), a predetermined distance is defined between each of the reference points and the calibration datum point (Beric paragraphs 0055-0056 & 0069-0072 and Figures 6 & 10A, determine radius (defined from distortion center point 614)) ratio of image point locations), and the controller is configured to calculate out an expansion/compression ratio between the first image and the reference target (Beric paragraphs 0055-0056 & 0069-0072 and Figures 6 & 10A, determine radius (defined from distortion center point 614)) ratio of image point locations) and establish a position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio (Beric paragraph 0068 & 0075, look-up table), establishing a position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio of each of the reference points (Beric paragraph 0068 & 0075, look-up table), wherein the expansion/compression ratio is calculated along a horizontal direction and/or (Note: This is a recitation in the alternative, readable upon either option) a vertical direction orthogonal to each other (Beric paragraphs 0074 & 0220, calculation in horizontal and vertical directions), wherein the reference target comprises a first pattern and a second pattern intersecting the first pattern (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines intersecting orthogonally in “horizontal” and “vertical” directions), an intersecting position between the first pattern and the second pattern is defined as a calibration center (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines intersecting orthogonally in “horizontal” and “vertical” directions and defining the grid as an “intersecting position” of the set of horizontal lines and the set of vertical lines);
wherein when the image device is in a correction mode, the image device is configured to acquire a second image from a target (Beric paragraph 0078 and Figure 10B, receive distorted scene image), and the controller is configured to acquire an image content of each of pixel positions of the second image according to an image pixel queue (Beric paragraph 0080 and Figure 10B, apply correspondence between image point locations and output pixel grid locations to correct distortion) and calculate the expansion/compression ratio of the image content of each of the pixel positions according to the position-ratio relation chart to establish a correction image of the second image (Beric paragraphs 0074 & 0083-0084 and Figure 10B, application of ratio values to distortion correction), and the calibration center is the one only calibration data point (Beric paragraphs 0055-0056 and Figure 6, center point 614 calibration data point);
wherein when the image device acquires the first image from the reference target, the optical axial center coincides with the calibration datum point (Beric paragraphs 0071-0072 and Figure 10A, determine radius (defined from distortion center point 614))
wherein when the controller calculates out the distance between each of the reference points and the calibration datum point in the first image (Beric paragraphs 0055-0056 & 0069-0072 and Figures 6 & 10A, determine radius (defined from distortion center point 614)) and the expansion/compression ratio of each of the reference points, the controller calculates the expansion/compression ratio between the first image and the reference target along a horizontal direction and the expansion/compression ratio between the first image and the reference target along a vertical direction (Beric paragraphs 0074 & 0220, calculation in horizontal and vertical directions); and
wherein when the controller establishes the position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio of each of the reference points, the controller establishes a horizontal direction position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio along the horizontal direction by the controller, and establishes a vertical direction position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio along the vertical direction (Beric paragraphs 0074 & 0220, calculation in horizontal and vertical directions  and obtaining horizontal and vertical correspondence relationships).
Claim 12: The image correction device as claimed in claim 9 (see above), wherein calculation of the expansion/compression ratio comprises calculating a calibration distance between each of the reference points of the first image and the calibration datum point (Beric paragraphs 0071-0072 and Figure 10A, determine radius (defined from distortion center point 614)), and then calculating out the expansion/compression ratio according to the calibration distance (Beric paragraph 0068 & 0075, look-up table) and the predetermined distance (Beric paragraphs 0055-0056 & 0069-0072 and Figures 6 & 10A, determine radius (defined from distortion center point 614)).
Claim 13: The image correction device as claimed in claim 11 (see above), wherein the reference target comprises a set of orthogonal scales (Beric paragraph 0086, reference image comprising grid of squares).
Claim 17: The image correction device as claimed in claim 11 (see above), wherein the reference target is a checkerboard (Beric paragraph 0086, reference image comprising grid of squares).
Claim 18: The image correction device as claimed in claim 11 (see above), wherein the first pattern is a horizontal scale, and the second pattern is a vertical scale (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines at constant spacing in orthogonal “horizontal” and “vertical” directions).
Claim 19: The image correction device as claimed in claim 18 (see above), wherein the vertical scale intersects the horizontal scale orthogonally (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines intersecting orthogonally in “horizontal” and “vertical” directions).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663